Citation Nr: 0704493	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
August 3, 2005, for residuals of right foot surgery.

2.  Entitlement to a rating in excess of 20 percent from 
August 3, 2005, forward, for residuals of right foot surgery.

3.  Entitlement to special monthly compensation (SMC) for 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This appeal is from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The Board of Veterans' Appeals (Board) 
remanded the claim on appeal in July 2003 and in June 2005.

On readjudication of the claim in March 2006, the RO 
increased the rating of the disability at issue to 20 
percent, resulting in the staging shown in the statement of 
the issue, above.  In a September 2006 brief, the veteran's 
representative raised the issue of SMC for loss of use of the 
right foot, discussed further below.


FINDINGS OF FACT

1.  Prior to December 28, 2004, residuals of right foot 
surgery were analogous to moderate foot injury.

2.  Beginning December 28, 2004, the residuals of right foot 
surgery have been analogous to a severe injury of the foot, 
with pain and peudoarthrosis of the right 4th 
metatarsophalangeal joint.

3.  The veteran's right foot is apropulsive, resulting in 
loss of use.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for injury of the right foot prior to December 
28, 2004, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2006).

2.  The schedular criteria for a 30 percent disability rating 
for severe injury of the right foot have been met from 
December 28, 2004, forward.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(a), 4.1, 4.2, 4.3, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2006).

3.  The regulatory criteria for special monthly compensation 
for loss of use of the right foot and for a 40 percent 
disability rating for severe injury of the right foot have 
been met from December 28, 2004, forward.  38 U.S.C.A. 
§§ 1114(k), 1155, 5107(b), 5110(a) (West 2002); 38 C.F.R. 
§§ 3.350(a)(2), 3.400(a), 4.3 4.63, 4.71a, Diagnostic Code 
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's duty to assist VA claimants to prosecute 
their claims is set out in the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2006).

The veteran applied for an increased rating for residuals of 
right foot surgery in July 1997, prior to enactment of the 
VCAA.  A VA letter of June1999 notified the veteran of VA's 
need and his obligation to provide specific information or 
evidence pertinent to his claim.  VA letters of January 2002, 
February 2004, and June 2005 afforded the veteran all aspects 
of notice mandated by law and regulation, except notice of 
the potential rating and effective date elements of his 
claim.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  VA 
attempted to cure that deficiency in April 2006 by inclusion 
of substantively adequate notice in a supplemental statement 
of the case (SSOC).  Inclusion of the notice concurrent with 
rather than preceding an adjudication arguably failed to 
afford adequate notice, because executed after the claimant 
had no time to respond to the notice prior to adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), cf. Mayfield 
v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006) (Mayfield 
III) (a supplemental statement of the case is an adjudication 
that, when occurring after VA provides certain notice, cures 
prejudice that might otherwise result from adjudication 
without providing claimant the notice in question).

In this case, the question of prejudice resulting from 
untimely notice of the rating and effective date elements of 
the veteran's claim is moot.  The disability rating is the 
premise of the claim.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his claim.  The veteran has suffered no prejudice from the 
lack of timely notice of the effective date aspect of his 
claim.  Because his claim of entitlement to an increased 
rating predated the effective date of the increase 
established in this decision, his claim effectively did raise 
the matter of the effective date of the increase awarded in 
this decision.  Where this decision denies an increased 
rating prior to a certain date, and the veteran inherently 
asserted entitlement to an effective date earlier than that 
assigned, the question whether the veteran was unable to 
participate in prosecuting that element of his claim is moot.  
VA has discharged its notice requirements.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  Any 
defects in the timing or language of VA implementation of its 
notice duties have been harmless to the veteran's claim.  See 
Conway v. Principi, 353 F.3d 1359, 1374 (2004) (Court of 
Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error").

VA has obtained all evidence of which it had notice and 
authority to obtain.  There has been no failure to obtain 
evidence of which it must notify the veteran.  VA examined 
the veteran in September 1997, December 1998, May 2002, and 
August 2005.  The August 2005 examination report responded to 
multiple questions in the Board's June 2005 remand.  A 
question as to current malunion or nonunion of bones the 
examiner did not answer is moot, because this decision 
achieves the highest rating it could have had the examiner 
answered the question in the affirmative.  No further medical 
information or opinion is necessary to decide the claim.  VA 
has discharged its duty to assist the veteran to prosecute 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).


II.  Rating Residuals of Right Foot Surgery

VA operated on the veteran's right foot in April 1979, May 
1980, and September 1981.  The first procedure treated 
painful soft corns between the third and fourth toes by 
excision of the medial base of the right fourth proximal 
phalanx.  The veteran had a prolonged convalescence.  The 
second surgery was for relief of plantar calluses, status 
post right soft corn surgery, with Morton's Neuroma Syndrome.  
He had exploration of the right foot, resection of plantar 
neuroma, and release of scar tissue.  In September 1981, he 
presented with hammertoe, right fourth toe, prominent 
metatarsal head with metatarsal calluses of the right third 
and fourth metatarsals.  He had surgical correction of the 
hammertoe, exploration for a Morton's neuroma, which found 
none, and condylectomy of the right third and fourth right 
metatarsal heads.

In March 1996, VA found the veteran entitled to compensation 
for the residuals of VA surgery, effective October 1994, 
without distinguishing among the surgeries as the cause of 
additional disability resulting from VA surgery, see 
38 U.S.C.A. § 1151 (West 1991).  It is assumed for this 
decision that all post-operative residuals are included in 
the veteran's compensated right foot disability.  VA rated 
and has continuously rated the veteran by analogy to acquired 
flatfoot.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 
(2006).

This decision changes the diagnostic code to DC 5284 (foot 
injuries, other), because it provides more latitude in rating 
the veteran's disability, and it is a good analogue to the 
veteran's condition.  VA rates unlisted conditions by analogy 
to listed conditions based on the anatomical location, 
manifestation, and functional impairment of the affected body 
part.  38 C.F.R. § 4.20 (2006).  Though the veteran has 
flatfoot, shown worse on the right than the left on August 
2005 examination, he has too few of the criteria of acquired 
flatfoot to achieve a rating greater than the 20 percent 
currently in effect.  That the veteran's foot demonstrates 
impaired function unrelated to the impairment of flatfoot 
suggests that flatfoot is not the best analogue for rating 
the veteran's disability.

The medical evidence includes multiple findings of 
dislocation, which is the displacement of any part, more 
especially a bone.  Dorland's Illustrated Medical Dictionary 
495 (27th ed. 1988).  Malunion, see DC 5283 (malunion or 
nonunion of tarsal or metatarsal bones) is the union of 
fragments of a fractured bone in faulty position.  Id .976.  
Nonunion is the failure of the ends of fractured bones to 
unite.  Id. 1148.

Surgery is a form of controlled injury, in that the 
compensated disability is the residual effects of the 
procedure, as the compensated disability from injury is the 
residual effects of the injury.  In the absence of a medical 
finding or opinion that the veteran has malunion or nonunion, 
he is best compensated by analogy to other injury of the 
foot.  DC 5284.

The veteran testified in September 1998 that he has pain in 
his right foot, greatest in the morning upon awakening and in 
the evening, after use of the right foot for the day.  He 
reported the severity of pain as about six on a scale of 10.  
He described the location and quality of the pain.  He 
testified to limitation of endurance for standing and 
walking, noting he parked a block and a half from the hearing 
location.

Quantitative assessment of the extent of functional 
impairment of the right foot is best achieved by comparing 
the testimony to the objective evidence for a period prior to 
and after the hearing.  There is a long record of outpatient 
treatment of the veteran's foot that provides several points 
of insight into the degree of functional impairment.

Beginning about January 1994 to the present, VA outpatient 
podiatry clinics have followed the veteran for palliative 
care of residuals of his surgery.  There are records of 
treatment at approximately three to six month intervals 
throughout this time.  It is significant that the veteran 
complained of severe pain in the right forefoot in October 
1994, but after prescription and use of Spenco shoe inserts, 
he reported in November 1994 he was pain free.

The salient feature of more than 30 outpatient podiatry notes 
from March 1995 to September 2004 is the virtually unvarying 
content of the report and the lack of notation suggestive of 
change.  In March 1995, the veteran presented "for 
palliative foot care."  He was treated for "elongated, 
dystrophic toe nails, callus plantar R[ight] forefoot," 
assessed as onychomycosis /callus, treated by debridement of 
toenails and callus.  In April 1996, he presented for 
treatment of "painful toenails and callus," treated as 
before.  In October 1996, he had "palliative foot care."  
On September 22, 1998, the day following his hearing, the 
podiatry note, "Returns for palliative foot care," again 
noted thick dystrophic toenails, keratoma right forefoot, and 
fibroma left forefoot.  The toenails and keratoma were 
debrided; Spenco inserts were prescribed.  From April 1997, 
the treatment notes specified debridement of toenails one 
through 10, and treatment notes subsequent to September 1998 
make regular mention of left foot clavus.  Although the 
veteran testified to feeling that he had a tendon popping in 
the sole of his right foot when he walked, there is no reason 
to believe the September 1998 notation of fibroma tendon of 
the left foot was erroneous.  The essentially unchanging 
outpatient notes continue through September 2004, when he 
reported he was happy with his extra-depth shoes.

On December 28, 2004, the veteran complained of foot pain in 
the right toe.  X ray studies that date showed minimal 
degenerative changes and deformity of the fourth 
metatarsophalangeal joint (MPJ) with subluxation at this 
point and also deformity of proximal phalanx of the fourth 
digit, probably related to previous trauma.  No acute 
fractures were identified.  In January 2005, the outpatient 
podiatrist noted the veteran's continuing pain and 
interpreted the x-ray study as showing pseudoarthrosis of the 
fourth MPJ with dystrophic changes to bone post-operatively 
and dislocation of the toe laterally with and plantarly with 
the base of the proximal phalanx resected.  There was also 
arthrodesis of the proximal interphalangial joint.  The 
assessment was right fourth toe dislocation with 
pseudoarthrosis and pain in the limb.  The podiatrist advised 
the veteran of conservative and surgical treatment options, 
noting the uncertainty of outcome of additional surgery.

The veteran has had multiple VA compensation examinations.  
In September 1997, he reported that burning sensations under 
the MPJs of the right foot limited his walking somewhat and 
he avoided walking barefoot on hard surfaces.  The examiner 
found right foot mild callus and prominent third metatarsal 
head, mild stiffness and depression of the fourth toe, and 
opined there was no more than mild to slight impairment of 
the right foot for prolonged walking, perhaps moderate 
disability with prolonged walking barefoot.

A December 1998 VA examiner noted review of the veteran's 
claims file.  The report provided additional detail on the 
skeletal residuals of the surgery, but the examiner noted the 
veteran's report both of no pain currently and of right foot 
pain.  Examination revealed some tenderness and effective 
weight bearing.  The examiner opined that chronic mild 
problems relating to hammertoes and pain possibly relating to 
neuroma.  The examination essentially shows no change since 
September 1997 that warrants a change in rating.

May 2002 VA compensation examination was performed without 
reference to the claims file.  Examination failed to reveal 
any flatfoot.  It confirmed subluxation of the fourth 
metatarsal head and narrowing of the right foot from the 
coming together of the other metatarsals.  The examiner did 
not opine on the amount of functional impairment.  The 
examination does not show any significant change from the 
prior examinations.

The report of a May 2002 x ray study that the May 2002 VA 
examiner did not review shows a segmentation anomaly with 
fusion of the distal phalanges of the fourth and fifth 
digits.  A distinct phalangeal complex of the fourth 
metatarsal was not noted, except for a small bony fragment 
likely congenital.  The examination concluded that no other 
significant bony or soft tissue abnormalities were revealed.  
This x-ray study taken together with the outpatient records 
does not suggest a change in severity impairment of function 
of the right foot since the September 1997 or December 1998 
VA examinations.

The veteran had an x-ray study of the right foot on December 
28, 2004, with findings and subsequent podiatrist's 
interpretation as noted above.

When VA examined the veteran on August 3, 2005, the examiner 
reported several significant observations.  First, she opined 
that comparison of August 2005 x-ray studies with the 
December 2004 x-ray studies showed increased severity of the 
veteran's foot deformities.  Second, she reported the 
veteran's right foot was apropulsive, and he had an antalgic 
gait, described as very visible and awkward.  Taking these 
observations together with the degree of pain objectively 
demonstrated, the extent to which the veteran's right foot 
limits his walking, it is apparent that by the August 2005 
examination, the residuals of the veteran's right foot had 
come to produce severe functional impairment commensurate 
with a 30 percent schedular rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DC 5284.

The long outpatient records and the x-ray studies and VA 
compensation examination reports are persuasive that the 
veteran's right foot disability was essentially static for 
many years.  Nothing in the record suggests the increase in 
disability was sudden.  The most logical interpretation of 
the evidence is that in approximately December 2004 the 
veteran experienced an increase in symptoms and disability 
sufficient for him to call it to the attention of the 
podiatry clinic.

The outpatient records weigh heavily in determining that an 
increase in rating is not warranted prior to December 2004.  
They include extensive notes of treatment of other 
musculoskeletal disorders.  The continuous prescription of 
narcotic medication for pain, shown in August 1999 and May 
2002 outpatient records to be back or neck pain, reveal that 
the veteran was able and willing to report pain or other 
changes in a medical condition.  The absence of evidence of 
change in functional impairment of the right foot in the 
context of a medical record that includes ample reports of 
changes regarding other medical conditions is persuasive that 
the lack of such notation means there was no significant 
change.  The preponderance of the evidence over many years 
from approximately March 1995 to December 2004 shows that the 
veteran had no more than moderate disability from residuals 
of VA surgery, correctly rated as 10 percent disabling.  

Even when the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
well as DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
considered, the evidence does not show that the veteran met 
the criteria for a higher rating under Diagnostic Code 5284 
prior to December 2004, as there was no evidence of a 
moderately severe foot disability.  The 10 percent rating 
incorporates all of the functional limitations resulting from 
the foot disability, including pain on use.  For example, the 
September 1997 examiner stated that there was no more than 
mild to slight impairment of the right foot for prolonged 
walking, perhaps moderate disability, with prolonged walking 
barefoot.

The August 2005 examination report is persuasive that at that 
time the veteran had severe functional impairment of the 
right foot from residuals of VA surgery commensurate with a 
30 percent schedular rating.  DC 5284.  Moreover, the 
description of the veteran's gait and absence of propulsive 
force from the right foot is persuasive that the veteran had 
loss of use of the right foot that satisfies the criteria for 
special monthly compensation for loss of use of a foot.  
38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2), 4.63.

Actual loss of use of a foot is the condition precedent for a 
40 percent rating under DC 5284.  Consequently, the veteran 
is entitled to a 40 percent schedular rating for residuals of 
VA surgery on his right foot.  But for the affect of the 
residuals of VA surgery on the function of the foot as a 
whole for propulsion, the veteran's disability rating would 
be constrained by the amputation rule, which precludes rating 
disability of a musculoskeletal part higher than amputation 
of the same part would be rated.  38 C.F.R. § 4.68.  
Amputation of any number without loss of metatarsal heads is 
rated at or below 30 percent, and amputation of two toes 
other than the great two, with metatarsal involvement, is 
rated no more than 20 percent.  DC 5270 through 5273.  Loss 
of use of the foot, however, is rated 40 percent disabling, 
DC 5167, as is also provided under DC 5284, thus authorizing 
the 40 percent rating assigned in this decision.  This is the 
maximum rating under Diagnostic Code 5284; therefore, 
consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The final remaining question is when the veteran developed 
severe residuals of injury of the right foot and loss of use 
of the right foot.  As discussed above, the increase in 
disability and loss of use evolved sometime between December 
28, 2004, and the August 3, 2005, VA examination.  This 
decision will resolve doubt in the veteran's favor.  In the 
absence of any evidence of an acute event to explain the 
changes between the December 2004 and the August 2005 x-ray 
findings, the veteran's complaint of pain at his December 28, 
2004, outpatient visit is construed as representing the onset 
of the level of disability the August 2005 examiner 
identified, and which this decision finds commensurate with 
the 40 percent rating and special monthly compensation for 
loss of use of the right foot.


ORDER

A schedular rating greater than 10 percent for residuals of 
right foot surgery, prior to December 28, 2004, is denied.

A schedular rating of 40 percent for residuals of right foot 
surgery, from December 28, 2004, forward, is granted.

Special monthly compensation for loss of use of the right 
foot from December 28, 2004, forward is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


